Citation Nr: 1522364	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  12-34 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected cervical spine disability, lumbar spine disability, right and left arm pain with decreased sensation associated with cervical spine disability, right and left lower extremity numbness and weakness associated with cervical spine disability, and right and left hip disabilities.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected cervical spine disability and lumbar spine disability.

3.  Entitlement to service connection for periodic limb movement disorder, to include as secondary to service-connected cervical spine disability and lumbar spine disability.

4.  Entitlement to service connection for a left knee disability, to include as secondary to cervical spine disability, lumbar spine disability, and right lower extremity numbness and weakness associated with cervical spine disability.

5.  Entitlement to an initial evaluation in excess of 10 percent for right hip sacroiliac joint dysfunction with limitation of adduction.

6.  Entitlement to an initial compensable evaluation for right hip sacroiliac dysfunction with limitation of flexion.

7.  Entitlement to an initial compensable evaluation for right hip sacroiliac dysfunction with limitation of extension.

8.  Entitlement to an initial evaluation in excess of 20 percent for left hip sacroiliac joint dysfunction with limitation of adduction.

9.  Entitlement to an initial compensable evaluation for left hip sacroiliac dysfunction with limitation of flexion.

10.  Entitlement to an initial evaluation in excess of 10 percent for left hip sacroiliac dysfunction with limitation of extension.

11.  Entitlement to an initial evaluation in excess of 40 percent for urinary dysfunction disability associated with cervical spine disability.

12 .  Entitlement to an initial compensable evaluation for bowel dysfunction disability associated with cervical spine disability.

13.  Entitlement to recognition of S.G., as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18.

14.  Entitlement to recognition of J.G., as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.
ATTORNEY FOR THE BOARD

Arif Syed, Counsel

INTRODUCTION

The Veteran served on active duty from June 1986 to March 1993. 

This appeal comes before the Board of Veterans' Appeals (Board) from April 2011, September 2011, and February 2014 rating decisions of the Department of Veterans Affairs (VA), Salt Lake City, Utah, Regional Office (RO). 

The Board notes that evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration. 

During the pendency of the appeal, in a March 2013 rating decision, the RO increased the Veteran's disability rating for his urinary dysfunction disability to 40 percent, effective February 6, 2004.  The RO also increased the Veteran's disability rating for his left hip sacroiliac joint dysfunction with limitation of abduction from 10 percent to 20 percent effective February 6, 2004.  Moreover, the RO awarded the Veteran entitlement to separate noncompensable disability ratings for right hip sacroiliac dysfunction limitation of flexion and extension effective February 6, 2004, as well as a separate noncompensable disability rating for left hip sacroiliac dysfunction limitation of flexion and a 10 percent disability rating for left hip sacroiliac dysfunction limitation of extension.  Although the Veteran received the maximum disability rating for left hip sacroiliac dysfunction with limitation of abduction and extension, he has not received the maximum rating for the left hip limitation of flexion, and has indicated that higher ratings are warranted for this disability and the right hip disabilities.  As such, the Board finds that the claims for higher initial evaluations for the left hip disabilities as well as the right hip and urinary dysfunction disabilities remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The Board additionally notes that in a January 2015 rating decision, the RO awarded the Veteran entitlement to Dependents' Education Assistance (DEA) from May 1, 2014 as well as a 30 percent disability rating for sinusitis effective May 1, 2014.  The RO also denied the Veteran's claim of entitlement to service connection for erectile dysfunction secondary to spinal disabilities and/or medications.  A review of the Veteran's claims folder as well as the electronic Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran filed a notice of disagreement (NOD) with the assigned effective dates for DEA and the 30 percent disability rating for sinusitis as well as the denial of service connection for erectile dysfunction.  The claims folder further reflects that the RO acknowledged receipt of the NOD in a letter to the Veteran dated May 2015.  Accordingly, as the receipt of the NOD statements with respect to the Veteran's DEA, sinusitis, and erectile dysfunction claims have all been acknowledged by the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As the claims folder and VACOLS reflect that the NOD has been recognized and that additional action is pending at the RO with regard to the DEA, sinusitis, and erectile dysfunction claims, Manlincon is not applicable in this case. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for an acquired psychiatric disorder, sleep apnea, and a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a periodic limb movement disorder, nor has he at any time during the claim and appeal period.

2.  Prior to August 21, 2014, the Veteran's urinary dysfunction symptoms were characterized by symptoms of voiding dysfunction approximate to continual urine leakage and incontinence, requiring change of pads 2 to 4 times per day.  

3.  From August 21, 2014, the Veteran's urinary dysfunction symptoms are characterized by symptoms of voiding dysfunction approximate to continual urine leakage and incontinence, requiring change of pads up to 4 times per day, and requiring use of an appliance.  

4.  Prior to June 20, 2012, the Veteran's bowel dysfunction disability was manifested by constipation; it was not manifested by frequent episodes of bowel disturbance with abdominal distress or other symptoms on part with moderate or severe symptomatology.

5.  From June 20, 2012, the Veteran's bowel dysfunction disability is manifested by frequent episodes of bowel disturbance with abdominal distress; it was not manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, or other symptoms on par with severe symptomatology.

6.  Throughout the period under consideration, the Veteran's headaches are characterized by prostrating attacks occurring on an average of at least once a month over the last several months that require the use of medication and rest; the headaches are not productive of severe economic inadaptability.

7.  Prior to March 4, 2013, the Veteran's right hip sacroiliac joint dysfunction is manifested by limitation of abduction of motion lost beyond 10 degrees.

8.  From March 4, 2013, the Veteran's right hip sacroiliac joint dysfunction with limitation of adduction is manifested by pain and limitation of motion; limitation of abduction lost beyond 10 degrees is not demonstrated.

9.  Prior to March 4, 2013, the Veteran's right hip sacroiliac joint dysfunction with loss of extension was manifested by extension limited to 5 degrees.

10.  From March 4, 2013, the Veteran's right hip sacroiliac joint dysfunction with loss of extension is manifested by pain and limitation of motion; extension was greater than 5 degrees.

11.  Throughout the period under consideration, the Veteran's right hip sacroiliac joint dysfunction with limitation of flexion is manifested by pain and limitation of motion; flexion limited to 45 degrees or less is not demonstrated.

12.  Throughout the period under consideration, the Veteran's left hip sacroiliac hip dysfunction with limitation of adduction is manifested by pain and limitation of motion; he is in receipt of the maximum schedular disability rating for this disability.

13.  Throughout the period under consideration, the Veteran's left hip sacroiliac hip dysfunction with limitation of extension is manifested by pain and limitation of motion; he is in receipt of the maximum schedular disability rating for his disability.

14.  Throughout the period under consideration, the Veteran's left hip sacroiliac hip dysfunction with limitation of flexion is manifested by pain and limitation of motion; flexion limited to 45 degrees or less is not demonstrated.   

15.  Prior to her 18th birthday the Veteran's daughter, J.G., was rendered permanently incapable of self-support through her own efforts by reason of physical or mental defects.

16.  Prior to her 18th birthday the Veteran's daughter, S.G., was rendered permanently incapable of self-support through her own efforts by reason of physical or mental defects.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for periodic limb movement disorder, to include as secondary to service-connected cervical spine disability and lumbar spine disability, is not warranted.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. §§ 3.303, 3.310 (2014).

2.  Prior to August 21, 2014, the criteria for an initial disability rating in excess of 40 percent rating for urinary dysfunction disability are not met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107, 5107(b) (West 2014); 38 C.F.R. §§ 4.7 , 4.115b, Diagnostic Code 7542 (2014).

3.  From August 21, 2014, the criteria for a 60 percent rating for urinary dysfunction disability, and no higher, are approximated.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107,  5107(b) (West 2014); 38 C.F.R. §§ 4.7 , 4.115b, Diagnostic Code 7542 (2014).

4.  Prior to June 20, 2012, the criteria for an initial compensable disability rating for bowel dysfunction disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7319 (2014).

5.  From June 20, 2012 the criteria for a 10 percent disability rating, and no higher, for bowel dysfunction disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7319 (2014).

6.  The criteria for an initial rating of 30 percent, but no higher, for headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).  

7.  Prior to March 4, 2013, the criteria for an initial 20 percent disability rating, and no higher, for right hip sacroiliac joint dysfunction with limitation of abduction are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5253 (2014).

8.  From March 4, 2013, the criteria for a disability rating in excess of 10 percent for right hip sacroiliac joint dysfunction with limitation of adduction are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5253 (2014).

9.  Prior to March 4, 2013, the criteria for an initial 10 percent disability rating, and no higher, for right hip sacroiliac joint dysfunction with limitation of extension are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5253 (2014).

10.  From March 4, 2013, the criteria for a compensable disability rating for right hip sacroiliac joint dysfunction with limitation of extension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5251 (2014).

11.  The criteria for an initial compensable disability rating for right hip sacroiliac joint dysfunction with limitation of flexion are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a including Diagnostic Code 5252 (2014).

12.  The criteria for an initial disability rating in excess of 20 percent for left hip sacroiliac joint dysfunction with limitation of adduction are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5253 (2014).

13.  The criteria for an initial disability rating in excess of 10 percent for left hip sacroiliac joint dysfunction with limitation of extension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a including Diagnostic Code 5251 (2014).

14.  The criteria for an initial compensable disability rating for left hip sacroiliac joint dysfunction with limitation of flexion are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a including Diagnostic Code 5252 (2014).

15.  The Veteran's daughter, J.G. became permanently incapable of self-support prior to her 18th birthday.  38 U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R. 
§§ 3.102, 3.57(a)(1), 3.356 (2014).

16.  The Veteran's daughter, S.G. became permanently incapable of self-support prior to her 18th birthday.  38 U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R. 
§§ 3.102, 3.57(a)(1), 3.356 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a periodic limb movement disorder, to include as secondary to service-connected cervical spine disability and lumbar spine disability, as well as entitlement to increased disability ratings for a urinary dysfunction disability, bowel dysfunction disability, headaches, and right and left hip disabilities.  The Veteran also seeks entitlement to recognition of J.G. and S.G. as helpless children of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  In letters mailed to the Veteran in March 2004 and March 2006, prior to the initial adjudication of his claims, VA satisfied this duty.

The Board notes that the claims for initial increased disability ratings for a urinary dysfunction disability, bowel dysfunction disability, headaches, and right and left hip disabilities are downstream issues from a rating decision dated in April 2011, which initially established service connection for these disabilities and assigned the initial ratings and its effective dates.  The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claims for an initial increased disability ratings for a urinary dysfunction disability, bowel dysfunction disability, headaches, and right and left hip disabilities, such noncompliance is deemed to be non-prejudicial to these specific claims.

With regard to the Veteran's claims of entitlement to recognition of J.G. and S.G. as helpless children of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18, as will be discussed in more detail below, sufficient evidence is of record to grant these claims.  Thus, any errors in complying with the notice or assistance requirements with respect to those matters are moot.  

VA also has a duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  Here, reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  The pertinent evidence of record includes the Veteran's statements, service treatment records, and post-service VA and private treatment records.  

Additionally, the Veteran was afforded VA examinations in May 2009, June 2010, June 2012, March 2013, and September 2014 for his urinary dysfunction and bowel dysfunction disabilities.  He was also afforded a VA examination in May 2009 for his headaches and was also provided VA examinations in June 2010, June 2012, and March 2013 for his headaches and right and left hip disabilities.  Moreover, he was provided a VA examination for his claimed period limb movement disorder in October 2013.  The VA examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's urinary dysfunction disability, bowel dysfunction disability, headaches, and right and left hip disabilities under the appropriate diagnostic criteria.  The Board concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2014); see also Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

The Board observes that the VA examiner who examined the Veteran in June 2012 and March 2013 noted that the Veteran's claims folder was not available.  However, the absence of the claims folder did not have an adverse effect on the adequacy of the examinations.  Notably, as previously indicated, the examiner fully considered the Veteran's complaints, to include his complaints of symptoms associated with his urinary dysfunction disability, bowel dysfunction disability, headaches, and right and left hip disabilities.  Physical examinations were then performed that addressed all the relevant rating criteria.  

The Board finds that under the circumstances of this case, VA has satisfied the notification and assistance provisions of the law, and that no further action need be undertaken on the Veteran's behalf.

Accordingly, the Board will proceed to a decision as to the issues of entitlement to service connection for a periodic limb movement disorder; entitlement to increased disability ratings for urinary dysfunction disorder, bowel dysfunction disorder, headaches, and right and left hip disabilities; and entitlement to recognition of J.G. and S.G. as helpless children of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18.

Service connection for a periodic limb movement disorder

The Veteran contends that he has a periodic limb movement disorder that is related to his military service, or is alternatively secondary to service-connected cervical and lumbar spine disabilities.  

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2014); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Service connection presupposes a diagnosis of a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A "current disability" means a disability shown by competent medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).
After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).  

With respect to Hickson element (1), the competent medical evidence of record does not demonstrate that the Veteran is currently diagnosed with a periodic limb movement disorder.

The Board notes that the Veteran was afforded a VA examination for his claimed periodic limb movement disorder in October 2013.  After examination of the Veteran and consideration of his medical history, the VA examiner noted that the Veteran has known sleep issues including obstructive sleep apnea.  However, his periodic limb movements do not constitute an independent disorder but rather are a feature of other sleep impairment.  The examiner therefore declined to diagnose the Veteran with a period limb movement disorder.

The October 2013 VA examination report was based upon thorough examination of the Veteran and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  It is not contradicted by the treatment records, which are silent for a diagnosed condition to account for these symptoms.  

The Board wishes to make it clear that it has no reason to doubt that the Veteran experiences certain symptoms such as movement while sleeping.  However, symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001). 

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past as a lay person is not competent to associate any of his claimed symptoms to a periodic limb movement disorder.  Such opinion requires specific medical training in the field of sleep disorders and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training in the field of sleep disorders to render medical opinions, the Board must find that his contention with regard to a diagnosis of periodic limb movement disorder to be of minimal probative value and outweighed by the objective evidence of record which is absent a finding of such. See also 38 C.F.R. § 3.159(a)(1) (2014) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a current periodic limb movement disorder.

The Veteran has been accorded ample opportunity to present competent evidence of current disability in support of his claim of periodic limb movement disorder.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014).  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Because the weight of the evidence of record does not substantiate a current diagnosis of periodic limb movement disorder, the first Hickson element is not met, and service connection is not warranted on that basis.  See Degmetich v. Brown, 104 F.3d 132 (Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for periodic limb movement disorder, to include as secondary to service-connected cervical and lumbar spine disabilities.  The benefit sought on appeal is accordingly denied.  
Higher evaluation for urinary dysfunction disability

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings").  

The RO has rated the Veteran's urinary dysfunction disability under Diagnostic Codes 7599-7542.  See 38 C.F.R. § 4.27 [hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen].  The RO assigned Diagnostic Code 7599 pursuant to 38 C.F.R. 
§ 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded first with the numbers of the most closely related body part and '99'.  See 38 C.F.R. § 4.20 (2014) [when an unlisted condition is encountered it will be permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous].  The RO determined that the most closely analogous Diagnostic Code is 38 C.F.R. § 4.71a, Diagnostic Code 7542 (2014) [neurogenic bladder].
A neurogenic bladder disability must be rated according to the level of voiding dysfunction. 38 C.F.R. § 4.115b, Diagnostic Code 7542.  Voiding dysfunction is to be rated as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a .

 A 20 percent rating is assigned when the wearing of absorbent materials is required and when the absorbent materials must be changed less than two times per day. Urinary incontinence or leakage requiring the wearing of absorbent materials that must be changed two to four times per day is assigned a 40 percent rating.  Urinary incontinence or leakage requiring the use of an appliance of the wearing of absorbent materials that must be changed more than four times per day is assigned a 60 percent rating.  38 C.F.R. § 4.115a.

The Veteran's report of symptoms since submission of the claim indicates that he has had urinary incontinence of varying severity. 

At a VA examination dated May 2009, the Veteran described atony of the bladder and having to use Flomax.  He reported having to urinate every 45 minutes.  He also had nocturia 3 to 4 times a night.  He had no episodes of outright urinary incontinence or pads or usage of such.  At a VA examination dated June 2010, the Veteran reported bladder atony.  He described his bladder sensation as "groin pain and problems with urinating."  He reported that these symptoms are intermittent, and occur a few times a month and lasted several hours.  There was a frequency of every hour to every hour and a half, and that he experienced nocturia two to sometimes four times a night.  He reported that maybe once a month he had to stick toilet paper into his pants because he will have a small amount of dribbling or incontinence.  He did not report using absorbent pads.

During a VA examination dated June 2012, the Veteran complained of a "constant dribble" since a spinal hematoma.  He reported that he wore pads continuously.  He had difficulty with starting flow and completely voiding.  He used medication for treatment.  The examiner specifically noted that the Veteran requires absorbent material which must be changed 2 to 4 times per day.  The examiner further noted that the urinary dysfunction did not require use of an appliance, although the urinary dysfunction caused daytime voiding intervals between 2 and 3 hours and nighttime awakening to void 3 to 4 times.  Moreover, the urinary dysfunction caused a slow or weak stream and decreased force of stream.  The Veteran did not have a history of urethral or bladder calculi or a history of recurrent symptomatic bladder or urethral infections.  The examiner noted that the Veteran had problems starting to urinate or emptying all the urine from the bladder.  The Veteran reported that the urinary dysfunction disability did not impact his ability to work.  

At a VA examination dated March 2013, the Veteran reported that his urinary dysfunction disability requires absorbent material which must be changed 2 to 4 times per day.  The examiner noted that the urinary dysfunction disability did not require use of an appliance, although daytime voiding interval was between 2 and 3 hours and nighttime awakening to void occurred 3 to 4 times.  The urinary dysfunction disability was manifested by hesitancy, slow or weak stream, and decreased force of stream.  The examiner documented a history of calculi in the urethra, although the Veteran did not have treatment for recurrent stone formation in the urethra.  He did not have signs or symptoms due to cysto- or urethrolithiasis, nor did he have a history of recurrent symptomatic bladder or urethral infections.  The Veteran again reported that the urinary dysfunction disability did not affect his ability to work.  

The Veteran was provided another VA examination for his urinary dysfunction disability on August 21, 2014.  He reported urine leakage which required absorbent material that had to be changed more than 4 times per day.  The examiner noted that the urinary dysfunction disability required use of an appliance, specifically a catheter.  The Veteran also reported the urinary dysfunction disability caused nighttime awakening to void 5 or more times.  The disability was manifested by obstructed voiding, in particular hesitancy, slow or weak stream, and decreased force of stream that was markedly decreased.  The Veteran did not have a history of recurrent symptomatic urinary tract or kidney infections.  

Based on a review of the evidence of record, the Board finds that prior to August 21, 2014, a disability rating in excess of 40 percent is not warranted for the Veteran's urinary dysfunction disability under Diagnostic Code 7542.  As discussed above, a higher 60 percent disability rating is warranted for urinary incontinence or leakage requiring the use of an appliance of the wearing of absorbent materials that must be changed more than four times per day.  Pertinently, the June 2012 and March 2013 VA examination reports in particular demonstrate that the Veteran only required the wearing of absorbent material that had to be changed 2 to 4 times per day.  Moreover, the evidence did not demonstrate that the Veteran required use of an appliance.  Therefore, the Board finds that a disability rating in excess of 40 percent is not warranted for the Veteran's urinary dysfunction disability during this period.  Other codes pertaining to urinary frequency and obstructive voiding do not provide a rating higher than 40 percent.

However, from August 21, 2014, the Board finds that the competent and probative evidence supports the assignment of a 60 percent disability rating under Diagnostic Code 7542.  Notably, the Veteran reported at the August 21, 2014 VA examination that his urinary dysfunction disability requires use of an appliance, and that the disability requires wearing absorbent pads that had to be changed more than 4 times per day.  There is no evidence contrary to these findings during this period.  Accordingly, the Board finds that a 60 percent disability rating is warranted for the Veteran's urinary dysfunction disability from August 21, 2014.  The Board further notes that this is the maximum disability rating available under Diagnostic Code 7542.
  
The Board has considered alternative rating codes, but the evidence does not suggest any that would avail the Veteran of a higher rating for a urinary dysfunction disability.  The Veteran's clinical findings do not reflect abnormal renal function such that the diagnostic code for that disorder should be applied.

Higher evaluation for bowel dysfunction disability

The Veteran seeks entitlement to a higher initial rating for his service-connected bowel dysfunction disability, which is currently evaluated as zero percent disabling from the grant of service connection in February 2004 under Diagnostic Codes 7399-7319.  The RO determined that the most closely analogous to irritable colon syndrome.

Under Diagnostic Code 7319, a noncompensable rating is assigned for mild irritable colon syndrome with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  The maximum schedular 30 percent rating is assigned for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  

With regard to coexisting abdominal conditions, VA regulation recognizes that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  38 C.F.R. § 4.113.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  Id.  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  The Board also notes that, with regard to the schedule of ratings for the digestive system, section 4.114 expressly prohibits, in pertinent part, the combination of ratings under diagnostic codes 7301 to 7329, inclusive, which include the schedular criteria for irritable bowel syndrome (Diagnostic Code 7319).

At a VA examination dated May 2009, the Veteran reported using magnesium on a regular basis.  He did not have full bowel incontinence, and he was able to defecate when he felt the urge and hold bowel movements to a certain extent unless it is loose stools.  Although he did not specifically report incapacitating episodes, he tried to rest as much as possible, not lift 10 pounds or more, and not move or exercise unless it is in a pool.  At a VA examination dated June 2010, the Veteran reported mainly constipation, and that every 2 or 3 days, he has a bowel movement that is hard in nature.  He was not incontinent of stool.  He reported no weight or appetite changes in regard to this.  He used enemas and/or laxatives from time to time. 
At another VA examination dated June 20, 2012, the Veteran continued to report constipation that started after a spinal hematoma in 2004.  He also complained of nausea and abdominal pain, although he did not report vomiting.  The VA examiner noted that continuous medication was required for control of the bowel dysfunction.  The examiner also did not record symptoms of diarrhea, alternating diarrhea and constipation, abdominal distension, or anemia.  Notably, the examiner recorded frequent episodes of bowel disturbance with abdominal distress.  The examiner also noted weight loss attributable to the bowel dysfunction disability, in particular the Veteran's weight at the time of the examination which was 180 pounds and his weight at the previous June 2010 VA examination which was 212 pounds.  The Veteran did not have malnutrition, serious complications, or other general health effects attributable to the bowel dysfunction disability.  The Veteran reported that the bowel dysfunction disability impacted his ability to work, specifically reporting that it took him several minutes to defecate so he had less time to spend on work. 

At a subsequent VA examination dated March 2013, the Veteran reported constant constipation and continuous use of medication.  The VA examiner noted the absence of diarrhea, alternating diarrhea and constipation, abdominal distension, anemia, nausea, and vomiting.  However, the examiner documented the Veteran's weight at 175 pounds which was 25 pounds less than his baseline weight.  The Veteran did not have malnutrition, serious complications, or other general health effects attributable to the bowel dysfunction disability.  He further reported that the bowel dysfunction disability did not impact his ability to work.  

The Veteran was afforded another VA examination in August 2014.  He reported that continuous medication was not required for the bowel dysfunction disability, although the examiner recorded nausea, abdominal distention where his abdomen becomes painfully distended, and alternating diarrhea and constipation.  However, the Veteran reported only occasional episodes of bowel disturbance with abdominal distress.  The examiner did not report weight loss attributable to an intestinal condition, and the Veteran did not have malnutrition, serious complications, or other general health effects attributable to the bowel dysfunction.  The Veteran reported that the bowel dysfunction impacted his ability to work because he had to make sure a bathroom was available for use at all times.
 Based on a review of the evidence of record, the Board finds that prior to June 20, 2012, an initial compensable disability rating for the Veteran's bowel dysfunction disability is not warranted under Diagnostic Code 7319.  In this regard, the evidence does not demonstrate moderate symptoms of the Veteran's bowel dysfunction, which would include frequent episodes of bowel disturbance with abdominal distress, which is required for a higher 10 percent disability rating.  Pertinently, at the May 2009 VA examination, he did not report full bowel incontinence.  At the June 2010 VA examination, the Veteran reported mainly constipation, and that every 2 or 3 days, he has a bowel movement that is hard in nature.  He did not report abdominal distress.  Further, as he experienced bowel movements every 2 or 3 days and only used enemas and laxatives from time to time, the Board finds that these symptoms do not approximate a frequent bowel disturbance.  The Board also finds only mild disturbance of bowel function during this period as the Veteran did not have any weight or appetite change.  There are no findings contrary to the May 2009 and June 2010 VA examinations prior to June 20, 2012.  As such, the Board finds that a compensable evaluation is not warranted for the Veteran's bowel dysfunction disability during this period.  

However, from June 20, 2012, the Board resolves the benefit of the doubt in the Veteran's favor and finds that a disability rating of 10 percent is warranted for the Veteran's bowel dysfunction disability.  Notably, at the June 2012 VA examination, the examiner recorded frequent episodes of bowel disturbance with abdominal distress.  Also, the Veteran evidenced weight loss attributable to the bowel dysfunction disability, and he required continuous use of medication for control of the disability.  Although abdominal distress was not recorded at the subsequent March 2013 VA examination, the Veteran reported constant constipation at that time, and he continued to evidence weight loss attributable to the bowel dysfunction disability.  Moreover, at the August 2014 VA examination, the VA examiner noted abdominal distention.  While the examiner only reported occasional episodes of bowel disturbance with abdominal distress, based on the Veteran's report of requiring a bathroom to be available at all times when he worked, the Board finds that this evidence arguably demonstrates frequent episodes of bowel disturbance.  Also, he reported alternating diarrhea and constipation.  Therefore, the Board finds that a 10 percent disability rating is warranted from June 20, 2012 for the Veteran's bowel dysfunction disability.

The Board further finds that a disability rating in excess of 10 percent is not warranted for the Veteran's bowel dysfunction disability from June 20, 2012.  As discussed above, a higher 30 percent disability rating is warranted for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  With the exception of the August 2014 VA examination, the record is absent any indication that the Veteran's bowel dysfunction disability is manifested by diarrhea.  While he reported alternating diarrhea and constipation at the August 2014 VA examination, he only reported occasional episodes of abdominal distress.  There is no evidence indicating that the Veteran had more or less constant abdominal distress along with the alternating diarrhea and constipation which would be required for the higher 30 percent disability rating.  Thus, a disability rating in excess of 30 percent is not warranted from June 20, 2012.

As noted earlier, 38 C.F.R. § 4.114 sets forth that ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 will not be combined with each other.  A single evaluation will be assigned under the Diagnostic Code which represents the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  However, as the Veteran's bowel dysfunction disability has been classified as irritable bowel syndrome and neurologic disorder constipation, with no other gastrointestinal disorders diagnosed or symptoms evidenced, a higher rating may not be assigned under one of the related Diagnostic Codes.  Thus, entitlement to an initial compensable disability rating for the Veteran's bowel dysfunction disability is not warranted prior to June 20, 2012, and a 10 percent disability rating is warranted thereafter.  

Higher evaluation for headaches

The Veteran's headaches have been evaluated by the RO as noncompensably disabling under Diagnostic Code 8100.  Under Code 8100, migraine headaches resulting in characteristic prostrating attacks averaging one in two months over the last several months warrant a 10 percent rating.  Migraine headaches resulting in characteristic prostrating attacks occurring on an average once a month over the last several months warrant a 30 percent rating.  Migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  38 C.F.R. § 4.124a.   

The rating criteria do not define "prostrating;" nor has the Court.  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."  

In weighing the evidence of record, the Board finds that the Veteran's headaches more closely approximate the criteria for a 30 percent rating under Diagnostic Code 8100.  Significantly, the evidence shows that the Veteran's headaches have averaged more than once a month throughout the appeal period.  At a May 2009 VA examination, he reported migraine headaches that were prostrating in nature up to 25 minutes or up to an hour.  At a Board hearing dated October 2009 in connection with a service connection claim for headaches, the Veteran reported pressure in his sinuses and eyes from the headaches.  At a June 2010 VA examination, he reported that his neck will flare at least 2 or 3 days a week which leads to headaches 25 percent of the time.  At that time, he will be prostrated for 2 to 3 hours while pain radiates from the neck posterior occipital region to his head.  He used medication to relieve the pain.  He was diagnosed with tension headaches.  Also, at a June 2012 VA examination, he was diagnosed with migraine and tension headaches, and reported that he had prostrating attacks of migraine headache pain more frequently than once per month.  The headaches resulted in constant head pain, pulsating or throbbing head pain, and pain on both sides of the head, and were manifested by symptoms including nausea, sensitivity to light, and sensitivity to sound.  The examiner reported that the Veteran had very frequent prostrating and prolonged attacks of non-migraine headache pain.  Further, at a March 2013 VA examination, the Veteran continued to report use of medication for the headaches.  Although the VA examiner did not record prostrating attacks of migraine or non-migraine headache pain, the Veteran described constant headache pain resulting in constant head pain and pain on both sides of the head, and exacerbations of the headaches lasted up to 3 days.  The examiner notably reported that the headache symptoms included sensitivity to light, sensitivity to sound, changes in vision, and sensory changes.  The Veteran also reported that he is not able to sleep due to headache pain.   

The foregoing competent medical evidence supports a finding that the Veteran's headaches are characteristically prostrating in nature.  Given that the RO has rated the headaches as migraine headaches, and by resolving reasonable doubt in favor of the Veteran, the Board finds that the symptomatology of his service-connected headaches more nearly approximates the criteria of characteristic prostrating attacks occurring on an average of once a month over the last several months.  Accordingly, he is entitled to a 30 percent rating under Diagnostic Code 8100.  

The evidence fails to show, however, that the Veteran's headaches are completely prostrating and productive of severe economic inadaptability, such as would warrant a 50 percent evaluation.  While the Veteran's headaches undoubtedly result in substantial discomfort, no evidence shows that they result in the degree of impairment contemplated for a 50 percent evaluation under Diagnostic Code 8100, in particular severe economic inadaptability.  The Board acknowledges the Veteran's report at the June 2012 VA examination wherein he reported that he was unable to function at work when having a headache as well as his report at the March 2013 VA examination wherein he reported that he must take medication when he had difficulty sleeping due to a headache which caused difficulty concentrating at work the next day.  However, the Board finds that there has been no objective evidence submitted that his headaches have impaired his employment beyond that contemplated by the 30 percent rating.  Indeed, the evidence does not show that the Veteran missed any time from work due to the headaches.  Moreover, there is no indication that the Veteran's job position is in jeopardy due to his headaches.  The Veteran appears to have been gainfully employed throughout the period under consideration.  Although the frequency of his headaches may be more than once a month, his headaches are not productive of severe economic inadaptability, which connotes the inability to adapt to maintaining a job.  As such, the Board finds that a disability rating in excess of 30 percent is not warranted for the Veteran's headaches.

Additionally, no other Diagnostic Code is appropriately applied.  The Board has considered alternative Diagnostic Codes relating to neurological conditions, but finds that they are inapplicable in this case.  See 38 C.F.R. § 4.124a.  Also, the Board does not find that a staged rating is warranted as the Veteran's symptoms have been consistent throughout the appeal period.  See Fenderson, supra.

In summary, for the reasons and bases set forth above, the Board concludes that an initial 30 percent rating, but no more, is warranted for the Veteran's headaches for the entire period of this appeal.

Higher evaluations for right and left hip disabilities

For the sake of economy, the Board will analyze the Veteran's right and left hip disability claims together, as they are rated under the same diagnostic codes.

Disabilities of the hip and thigh are rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 through 5255.  Diagnostic Codes 5250 (ankylosis of the hip), 5354 (flail joint) and 5255 (impairment of the femur) are not shown in the Veteran's case.  With regard to his right hip disabilities, he is rated 10 percent disabling for limitation of adduction under Diagnostic Code 5253 (impairment of thigh), noncompensable for limitation of flexion under Diagnostic Code 5252 (limitation of flexion of thigh), and noncompensable for limitation of extension under Diagnostic Code 5251 (limitation of extension of thigh).  With regard to the left hip disabilities, he is rated 20 percent for limitation of adduction under Diagnostic Code 5253, noncompensable for limitation of flexion, and 10 percent for limitation of extension.  

Under Diagnostic Code 5251 (limitation of extension of the thigh), a maximum rating of 10 percent is assigned when extension is limited to 5 degrees.
Under Diagnostic Code 5252 (limitation of flexion of the thigh), a 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A 30 percent rating is warranted for flexion limited to 20 degrees, and a 40 percent rating is warranted for flexion limited to 10 degrees.

Under Diagnostic Code 5253 (impairment of the thigh), a rating of 10 percent is assigned for limitation of rotation (cannot toe-out more than 15 degrees for the affected leg) or for limitation of adduction (cannot cross legs).  A rating of 20 percent is assigned for limitation of abduction when motion is lost beyond 10 degrees. 

Normal range of motion (ROM) of the hip and thigh is flexion from 0 to 125 degrees and abduction from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59 cited above are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The Veteran testified as to bilateral hip pain at an October 2009 Board hearing in connection with service connection claims for right and left hip disabilities.  At a VA examination dated June 2010, he reported pain in the sacroiliac joints with greater pain in the right than the left.  He also reported flare-ups, and that pain lasted usually a couple of hours or days.  He used a motorized wheelchair for ambulation.  Upon physical examination, range of motion testing of the right and left hip revealed flexion to 105 degrees, internal rotation to 15 degrees, abduction to 25 degrees, and adduction to 10 degrees with pain at the end of all ranges of motion for both the right and left hip.  Although 20 degrees external rotation was noted, the examiner also noted zero degrees external rotation.  The VA examiner diagnosed the Veteran with bilateral sacroiliac joint dysfunction.

The Veteran was afforded an additional VA examination on June 20, 2012.  He reported regular use of a wheelchair, walker, and scooter for ambulation.  Range of motion testing revealed right hip flexion to 100 degrees with pain at 100 degrees, extension to 5 degrees with pain at 5 degrees, abduction lost beyond 10 degrees, and adduction limited to such that the Veteran could not cross his legs, although rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  Range of motion testing also revealed left hip flexion to 100 degrees with pain at 100 degrees, extension to 5 degrees with pain at 5 degrees, abduction lost beyond 10 degrees, and adduction limited such that the Veteran could not cross his legs, although rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  The Veteran was not able to perform repetitive-use testing with 3 repetitions due to fatigue.  However, he did not have localized tenderness or pain to palpation for joint/soft tissue of either hip.  Muscle strength testing was 3/5 in both hips.  Imaging studies of the hips did not reveal degenerative or traumatic arthritis, and normal radiographic appearance of the sacroiliac joints was noted.  The Veteran reported that the right and left hip sacroiliac disabilities did not impact his ability to work.  

The Veteran was provided another VA examination in March 2013.  Although he reported flare-ups of the hips, the examiner noted that he appeared to relate the pain to his lower back.  He continued to report regular use of a wheelchair, walker, and scooter.  Range of motion testing revealed right hip flexion to 100 degrees with pain at 100 degrees, extension greater than 5 degrees with pain greater than 5 degrees, abduction not lost beyond 10 degrees, adduction limited such that the Veteran could not cross legs, and rotation not limited such that the Veteran could not toe-out more than 15 degrees.  Left hip flexion was to 110 degrees with pain at 110 degrees, extension to 5 degrees with pain at 5 degrees, abduction lost beyond 10 degrees, adduction limited such that the Veteran could not cross his legs, and rotation not limited such that the Veteran could not toe-out more than 15 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions with no additional loss of range of motion.  Also, the Veteran did not have any functional loss and/or functional impairment of the hip and thigh.  He did not have localized tenderness or pain to palpation for joint/soft tissue of either hip.  Muscle strength testing revealed flexion of 5/5 in the right hip and 3/5 in the left, abduction of 3/5 in the right hip and 4/5 in the left hip, and extension of 5/5 in the right hip and 3/5 in the left hip.  The Veteran reported that the right and left hip disabilities did not impact his ability to work.  

On review of the evidence above, the Board initially notes that in evaluating the Veteran's increased rating claims, the Board must address the provisions of 38 C.F.R. § 4.40 and 4.45 (2014).  See DeLuca, supra.  As discussed in DeLuca, claimed functional loss must be supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion.

The Board will first consider rating under the criteria of Diagnostic Code 5251 (limitation of extension of the thigh).  Compensable evaluation (10 percent) is predicated on limitation to 5 degrees or worse.  With regard to the Veteran's left hip disability, he is currently in receipt of the maximum 10 percent rating for left hip extension.  With respect to the Veteran's right hip, the Board resolves the benefit of the doubt in the Veteran's favor and finds that prior to March 4, 2013, the evidence of record demonstrates extension of the right hip limited to 5 degrees.  In this regard, the June 2012 VA examination specifically documents findings of such.  However, the March 4, 2013 VA examination is absent a finding of at most 5 degrees extension.  On the contrary, the VA examiner documented extension greater than 5 degrees with objective evidence of painful motion beginning at greater than 5 degrees.  Therefore, the Board finds that prior to March 4, 2013, a 10 percent disability rating is warranted for right hip limitation of extension, and a noncompensable disability rating is warranted thereafter.  

With regard to Diagnostic Code 5253 (impairment of thigh), the Veteran is currently in receipt of the maximum schedular rating for his left hip, specifically that the left hip is manifested by limitation of abduction of motion lost beyond 10 degrees.  With respect to the right hip, the Board resolves the benefit of the doubt in the Veteran's favor and finds that prior to March 4, 2013, the Veteran has demonstrated limitation of abduction lost beyond 10 degrees and that a 20 percent disability rating is warranted prior to this date.  In this regard, the Board notes the June 2012 VA examiner's finding of abduction lost beyond 10 degrees.  Although the June 2010 VA examiner recorded abduction of 25 degrees, the examiner also documented pain throughout the range of motion as well as the Veteran's complaints of functional loss.  Based on these findings of limitation of abduction and functional loss as well as the Court's holding in DeLuca, the Board finds that a 20 percent disability rating is warranted for the Veteran's right hip impairment under Diagnostic Code 5253.  However, the Board finds that from March 4, 2013, a 10 percent disability rating is warranted.  In particular, the March 4, 2013 VA examination documented no abduction lost beyond 10 degrees as well as the Veteran's ability to perform repetitive motion with no additional loss of motion and no findings of functional loss or impairment.  There are no findings contrary to the VA examination from March 4, 2013.  Thus, the Board finds that a 20 percent disability rating is warranted for the Veteran's right hip impairment under Diagnostic Code 5253 prior to March 4, 2013, and a 10 percent disability rating is warranted thereafter.

The Board notes that assigning a 10 percent disability prior to March 4, 2013 and a noncompensable disability rating thereafter for right hip extension and a 20 percent rating for right hip abduction prior to March 4, 2013 and a 10 percent rating thereafter does not constitute a reduction in rating that is subject to the provisions of 38 C.F.R. §§ 3.105 or 3.344.  This is because prior to the instant decision, the Veteran's right hip extension was rated as noncompensable and his right hip limitation of adduction and abduction was rated as 10 percent disabling.  In O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007), the Court held that where the Board, in one decision, assigns a higher rating for a period of time, and assigned a lower rating for a later period of time, the provisions of 38 C.F.R. § 3.105 are not applicable.  In Singleton v. Shinseki, 23 Vet. App. 376 (2010), the Court extended this reasoning to 38 C.F.R. § 3.344.  

Finally, with regard to Diagnostic Code 5252 (limitation of flexion), the Board finds that the Veteran is not entitled to a compensable 10 percent rating for either hip.  In particular, the competent and probative evidence does not demonstrate limitation of flexion to 45 degrees or less which is at least required for a 10 percent rating.  Pertinently, the VA examination reports in June 2010, June 2012 ,and March 2013 document flexion of 105 degrees in both hips, 100 degrees in both hips, and 100 degrees in the right hip and 110 degrees in the left hip, respectively.  The June 2012 and March 2013 findings accounted for pain on range of motion and functional loss.  There are no findings to the contrary.  As such, the Board finds that compensable disability ratings are not warranted for limitation of flexion in either hip.

The Board further notes that currently assigned ratings for limitation of extension, abduction/adduction, and flexion represent appropriate compensation for painful motion of the hips.  DeLuca, supra.    

In summary, the Board finds that entitlement to a 10 percent disability rating prior to March 4, 2013 is warranted for right hip limitation of extension, and noncompensable rating is warranted thereafter; a 20 percent disability rating prior to March 4, 2013 is warranted for right hip abduction, and a 10 percent rating is warranted thereafter; a disability rating in excess of 10 percent for left hip extension is not warranted; a disability rating in excess of 20 percent for left hip abduction is not warranted; and compensable disability ratings for right and left hip flexion are not warranted.  The Board has also accounted for the applicability of staged rating and finds that while staged ratings are warranted for the Veteran's right hip extension and abduction, they are not warranted for the other disabilities as the Veteran's findings were relatively consistent throughout the period under consideration.  Fenderson, supra.  

Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected urinary dysfunction disability, bowel dysfunction disability, headaches, or right and left hip disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

In that regard, during the appellate time period the Veteran's urinary dysfunction disability symptoms are primarily continual leakage and wearing of absorbent pads.  His bowel dysfunction symptoms include bowel disturbance, abdominal distress, and constipation; his headaches symptoms include prostrating attacks, and his right and left hip disability symptoms include primarily limitation of motion and pain.  These are the types of symptoms contemplated in the current assigned ratings for the urinary dysfunction disability, bowel dysfunction disability, headaches, and right and left hip disabilities, respectively.  Thus, the Veteran's schedular ratings under these Diagnostic Codes are adequate to fully compensate him for his cervical and lumbar spine disabilities.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has at no point during the current appeal indicated that his service-connected urinary dysfunction disability, bowel dysfunction disability, headaches, and right and left hip disabilities combined with his other service-connected disabilities which include right and left arm pain with decreased sensation, cervical spine disability, sinusitis, lumbar spine disability, somatic dysfunction, right and left lower extremity numbness, left inguinal herniorrhaphy, skin disorder of the hands, and hemorrhoids result in further disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted. 

The Board further notes that the Veteran has not contended, nor does the evidence otherwise show, that his urinary dysfunction disability, bowel dysfunction disability, headaches, or right and left hip disabilities have caused loss of use of body part such that referral of a claim for special monthly compensation is warranted.  Indeed, the competent and probative evidence shows that he continues to function, albeit in a limited capacity, with consideration of these disabilities.

Rice Consideration

In awarding in part and denying in part the Veteran's claims for increased ratings, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Board notes the Veteran's contentions that his bowel dysfunction disability and headaches in particular have affected is employment.  However, he reported to a VA examiner in October 2013 that he was employed full-time as a safety inspector with the Federal Aviation Administration, although he was furloughed at the time.  While he was only able to handle paperwork in an office-based setting due to his limited mobility, he has not contended, nor does the evidence otherwise show, that his disabilities render him unable to obtain substantially gainful employment.  Accordingly, the Board concludes that referral of the issue of TDIU for adjudication based on the Court's holding in Rice is not for application.

Helpless child based on permanent incapacity for self-support prior to the age of 18

The Veteran contends that his daughter, J.G., was rendered incapable of self-support prior to the age of 18 based on her diagnoses of ADHD, blindness of the right eye, dyslexia, debilitating migraines, narcolepsy, abdominal adhesions, vitamin D deficiency, low motility in the digestive tract, IBS, connective tissue disorder, osteopenia, blood clotting disorder, and sinus tachycardia.  Although she worked at a local veterinary clinic on a sporadic part-time basis, she has not been able to work since 2008.  The Veteran has also stated that she is in receipt of SSI.  He also contends that his daughter, S.G., was rendered incapable of self-support prior to the age of 18 based on her diagnoses of fibromyalgia, Ehlers-Danlos syndrome, narcolepsy, tics, and panic disorder with OCD.  

Pertinent legal criteria

The term "child" for purposes of benefits under Title 38 of the United States Code is specifically defined.  For the purpose of claiming eligibility under Title 38 a "child" must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before reaching the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R. 
§§ 3.57(a)(1), 3.315 (2014).

A child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  38 C.F.R. 
§ 3.356(a).

Rating decisions regarding whether a child is shown to be permanently incapable of self-support will be made solely on the basis of whether the child is permanently incapable of self-support through his own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  38 C.F.R. § 3.356(b).

The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her own support.  38 C.F.R. § 3.356(b)(1).

A child shown by proper evidence to have been permanently incapable of self-support prior to the age of 18 years may be so held at a later date, even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided that the cause of the incapacity is the same as that upon which the original determination was made and there were 
no intervening diseases or injuries that could be considered major factors. Employment that was only casual, intermittent, tryout, unsuccessful, or 
terminated after a short period by reason of disability should not be considered
as rebutting permanent incapacity for self-support otherwise established.  38 C.F.R. § 3.356(b)(2).

It should be borne in mind that employment of a child prior to or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of the disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting date or thereafter should not be considered a major factor in the determination to be made unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.  38 C.F.R. 
§ 3.356(b)(3).

The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  38 C.F.R. § 3.356(b)(4).

In making this determination, the focus should be on the child's status on his or her 18th birthday.  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).

For purposes of initially establishing "helpless child" status the child's condition subsequent to the 18th birthday is not for consideration.  If a finding is made that a child was permanently incapable of self-support as of his or her 18th birthday, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis; i.e., whether there is improvement sufficient to render the claimant capable of self-support.  If the claimant is found to be capable of self-support at age 18 VA need go no farther.  Id.

Claim for J.G.

The Veteran's daughter, J.G., was born in July 1989.  A private treatment report from G.R. M.D. dated September 2011 notes that J.G. had "an unusual constellation of clinical problems, which may or may not be inter-related."  He documented a disorder diagnosed as sticky platelet syndrome. 

Pertinently, of record is a statement from M.T., M.D. dated May 2011 that documents J.G.'s medical history in order to make a determination as to her incapacity of self-support.  Dr. M.T. noted that she has followed J.G. for narcolepsy which is characterized by daytime sleepiness and cataplexy.  She further noted that this is a symptom whereby with any emotional situation such as laughter, anger, sadness, etc., results in muscle weakness and she may fall.  She reported that J.G. will most likely require long term or lifelong medications for treatment and is currently on medication which treats her insomnia, fatigue, and cataplexy.  J.G. is also on medication that treats abdominal spasms and that she had an abnormal EEG.  Moreover, Dr. M.T. noted in a treatment record dated August 2010 that J.G. has had anisometropic amblyopia since she was 5 years old and has been treated with patching of her left eye and did not develop good vision of the right eye.  Further, in a statement dated November 2012, Dr. M.T. stated that J.G.'s problems have been lifelong, and she will not outgrow these problems.  Although she was not diagnosed with these problems until later in life, Dr. M.T. opined that she has had these diagnosed problems prior to age 18.

Additionally of record is a statement from C.H., D.C. dated May 2009.  She reported that J.G. was a patient of hers since January 2004.  She further reported that J.G. has an inherited connective tissue disorder which affects several of her body systems and makes it difficult for her to stand or sit for extended periods of time.  C.H., D.C. noted that the disorder causes loose and unstable joints, muscle weakness, and digestive problems (which create malabsorption issues that have already affected her bone density) as well as several other issues.  She noted that this disorder is not correctable, and that J.G. will have this disorder for the rest of her life.  

A June 2009 report from T.R., a vocational rehabilitation counselor notes that J.G. was eligible for vocational rehabilitation services because she had diagnoses of ADHD, generalized anxiety disorder, depressive disorder, Ehlers-Danlos Syndrome, and right eye blindness.  The June 2009 report also notes that these disabilities affect her ability to work due to limited ability to work full time due to pain management issues and inability to stand for extended periods of time.  She also has difficulty with tasks involving reading, writing, and math.  She relies on her left eye for tasks which create headaches and limits her ability to read for extended periods of time.  She also has difficulty with reading comprehension and recording numbers correctly as well as following multi-step directions or tasks.  T.R. noted that J.G. was considered to be "most significantly" disabled for the purposes of the vocational rehabilitation  program.  

On review of the file, the Board acknowledges that there is no contemporaneous medical evidence that documents the degree to which J.G. was incapacitated prior to her 18th birthday.  However, the current medical evidence of record discussed above, in particular the private treatment reports by Dr. M.T. show by competent and credible evidence that prior to her 18th birthday, J.G. suffered from multiple diagnosed disabilities which rendered her incapable of self-support.  The Board in particular notes her diagnosed narcolepsy, insomnia, fatigue, cataplexy, eye disabilities, and abdominal spasms as well as her psychiatric and cognitive disabilities.  The medical evidence of record therefore provides competent and credible evidence as to J.G.'s capacity for self-support prior to her 18th birthday. Resolving all doubt in the Veteran's favor, the Board concludes that prior to her 18th birthday, J.G. was rendered permanently incapable of self-support by reason of mental and physical defects.  The benefit sought on appeal is therefore granted.

Claim for S.G.

The Veteran's daughter, S.G., was born in June 1987.  A private treatment report from the Intermountain Epilepsy and Sleep Center dated April 2009 documents her history of feeling tired since age 9.  She further reported falling asleep while walking.  She had a sleep study done at age 13, and was told at that time she did not have REM sleep and that she did not need a CPAP.  She was diagnosed with fibromyalgia and put on medication which she took for 4 years which helped pain in her lower body.  She had problems with her hips and ankles going out which caused her to be in a wheelchair for 18 months.  She was diagnosed with Ehlers Kanlos syndrome at age 19.  As a child, she had night terrors and hallucinations.  At age 5, she developed tics which required medication.  Although she had a driver's license, she did not drive as several times she had memory loss where she could not remember how she got home.  She reported palpitations from having panic attacks.  She had a cholecystectomy in 2003.  After examination of S.G., the treating physician, Dr. M.T., diagnosed S.G. with hypersomnia with pathologic degree daytime sleepiness with history consistent with narcolepsy.  Dr. M.T. reported that S.G. was not able to hold a job due to the history of sleep paralysis, hypnopompic hallucinations and cataplexy all consistent with narcolepsy.  There was also history suggestive of possibly sleep disorder breathing or upper airway resistance with daily night sweats and history of sense of choking or gasping at night.  Although there were vocal signs of tics, there were no associated signs of Tourette's syndrome.  

Notably, Dr. M.T. documented in a report dated June 2009 that the disabilities discussed above that S.G. suffered from are part of a larger syndrome that has yet to be diagnosed.  However, all of the aforementioned symptoms have been present since childhood.  Further, S.G. has been known to have hypermobile joints and possibly Ehlers Danlos syndrome which requires neuromascular studies.  Dr. M.T. also noted that S.G. is not capable of supporting herself which could be permanent in nature.  Moreover, S.G. required different trials of medication for cataplexy and hypersomnia.  These disorders are symptomatically treatable but could not be cured.  S.G.'s EEG was also abnormal, and although her clinical history does not overtly support epilepsy, she has reported periods of lost time.  In a statement dated November 2012, Dr. M.T. reiterated that S.G.'s problems have been lifelong, and she will not outgrow these problems.  

On review of the file, the Board acknowledges that there is no contemporaneous medical evidence that documents the degree to which S.G. was incapacitated prior to her 18th birthday.  However, the current medical evidence of record discussed above, in particular the private treatment reports by Dr. M.T. show by competent and credible evidence that prior to her 18th birthday, S.G. suffered from multiple diagnosed disabilities which rendered her incapable of self-support.  The Board in particular notes her diagnosed narcolepsy, cataplexy, hypersomnia, and panic attacks.  The medical evidence of record therefore provides competent and credible evidence as to S.G.'s capacity for self-support prior to her 18th birthday.  Indeed, there is no evidence contrary to the opinion provided by Dr. M.T.  As such, resolving all doubt in the Veteran's favor, the Board concludes that prior to her 18th birthday, S.G. was rendered permanently incapable of self-support by reason of mental and physical defects.  The benefit sought on appeal is therefore granted.


ORDER

Entitlement to service connection for periodic limb movement disorder, to include as secondary to service-connected cervical spine disability and lumbar spine disability is denied.

Prior to August 21, 2014, entitlement to an initial evaluation in excess of 40 percent for urinary dysfunction disability associated with cervical spine disability is denied.
From August 21, 2014, entitlement to a 60 percent disability rating for urinary dysfunction disability is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Prior to June 20, 2012, entitlement to an initial compensable evaluation for bowel dysfunction disability associated with cervical spine disability is denied.

From June 20, 2012, entitlement to a 10 percent disability rating for bowel dysfunction disability is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to an initial 30 percent disability rating for headaches is granted, subject to the laws and regulations governing the payment of monetary awards.  

Prior to March 4, 2013, entitlement to a 20 percent disability rating for right hip sacroiliac joint dysfunction with limitation of adduction is granted, subject to the laws and regulations governing the payment of monetary awards.

From March 4, 2013, entitlement to an evaluation in excess of 10 percent for right hip sacroiliac joint dysfunction with limitation of adduction is denied.

Entitlement to an initial compensable evaluation for right hip sacroiliac dysfunction with limitation of flexion is denied.

Prior to March 4, 2013, entitlement to a 10 percent disability rating for right hip sacroiliac dysfunction with limitation of extension is granted, subject to the laws and regulations governing the payment of monetary awards.

From March 4, 2013, entitlement to a compensable evaluation for right hip sacroiliac dysfunction with limitation of extension is denied.

Entitlement to an initial evaluation in excess of 20 percent for left hip sacroiliac joint dysfunction with limitation of adduction is denied.

Entitlement to an initial compensable evaluation for left hip sacroiliac dysfunction with limitation of flexion is denied.

Entitlement to an initial evaluation in excess of 10 percent for left hip sacroiliac dysfunction with limitation of extension is denied.

Entitlement to recognition of S.G., as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18 is granted.

Entitlement to recognition of J.G., as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18 is granted.


REMAND

Service connection for sleep apnea, left knee disability, and acquired psychiatric disorder

The Veteran contends that he has sleep apnea that is related to his military service.  The Board observes that his service treatment records are absent complaints of or symptoms related to sleep apnea.  However, his wife reported that in 1988 or 1989, the Veteran appeared to have difficulty breathing while sleeping.  The Board notes that the Veteran's wife is competent to report the Veteran having difficulty breathing, and finds her credible with regard to the report of these symptoms.  The Veteran has alternatively contended that his sleep apnea is secondary to his service-connected cervical and lumbar spine disabilities.

The Veteran was afforded a VA examination for his sleep apnea in October 2013.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with obstructive sleep apnea and concluded that it is less likely than not proximately due to or the result of the Veteran's service-connected cervical and lumbar spine disabilities.  The examiner's rationale for his conclusion was based on his finding that there is no evidence that states a relationship between sleep apnea being caused by lumbar or cervical conditions.  The examiner noted risk factors of sleep apnea which included obesity, craniofacial abnormalities, and upper airway soft tissue abnormalities.  However, the VA examiner did not provide an opinion as to whether the Veteran's sleep apnea is aggravated by his cervical or lumbar spine disabilities.  See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995); 38 C.F.R. § 3.310.  The examiner also did not provide an opinion as to whether the Veteran's sleep apnea is related to military service.  

There is no other evidence currently associated with the Veteran's VA claims folder that offers an opinion as to a possible causal relationship between the Veteran's sleep apnea and his military service, or whether his sleep apnea is aggravated by his service-connected cervical or lumbar spine disabilities.  In light of the foregoing, the Board is of the opinion that an additional medical opinion must be obtained which addresses whether the Veteran's sleep apnea is related to military service or is alternatively aggravated by his cervical and/or lumbar spine disabilities.  

The Veteran also contends that he has a left knee disability related to his military service.  The Board notes that the Veteran's service treatment records are absent complaints of or treatment for a left knee disability.  However, the Veteran has reported that he injured his left knee from running during service and from flying a helicopter.  The Board finds the Veteran credible with regard to these injuries as his personnel records verify that his military occupational specialty (MOS) was a helicopter pilot .  The Veteran has alternatively contended that his left knee disability is secondary to his service-connected cervical spine disability, lumbar spine disability, and right lower extremity numbness and weakness associated with the cervical spine disability. 

The Veteran was afforded a VA examination for his left knee disability in October 2013.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with osteoarthritis of the left knee and concluded that it is less likely than not proximately due to or the result of the Veteran's service-connected disabilities.  The examiner's rationale for his conclusion was based on his finding that degenerative arthritis is age-related and not due to any service related injuries.  He further reported that the mechanism of injury for meniscal tears are twisting type injuries to the knee and not one that can be attributed to cervical spine degenerative disc disease or right lower extremity numbness in particular.  However, the VA examiner did not provide an opinion as to whether the Veteran's left knee disability is aggravated by his cervical spine disability, lumbar spine disability, or right lower extremity numbness.  See Allen, supra; 38 C.F.R. § 3.310.  The examiner also did not provide an opinion as to whether the Veteran's left knee disability is related to military service.  

There is no other evidence currently associated with the Veteran's VA claims folder that offers an opinion as to a possible causal relationship between the Veteran's left knee disability and his military service, or whether his left knee disability is aggravated by his service-connected cervical spine disability, lumbar spine disability, or right lower extremity numbness.  In light of the foregoing, the Board is of the opinion that an additional medical opinion must be obtained which addresses whether the Veteran's left knee disability is related to military service or is alternatively aggravated by his cervical spine disability, lumbar spine disability, or right lower extremity numbness.  

Finally, the Veteran contends that he has an acquired psychiatric disorder related to his military service.  The Board notes that the Veteran's service treatment records are absent complaints of or treatment for an acquired psychiatric disorder.  However, the Veteran has reported that during service, he experienced anxiety because his commander gave him instructions that the Veteran sometimes refused to perform, such as drinking alcohol.  The Veteran has alternatively contended that his acquired psychiatric disorder is secondary to his service-connected cervical spine disability, lumbar spine disability, right and left arm pain with decreased sensation, right and left lower extremity numbness, and right and left hip disabilities. 

The Veteran was afforded a VA examination for his acquired psychiatric disorder in October 2013.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with generalized anxiety disorder and concluded that it is less likely than not proximately due to or the result of the Veteran's service-connected cervical spine disability, lumbar spine disability, right and left hip disabilities, and right and left upper and lower extremity numbness.  However, the examiner did not provide a rationale as to this conclusion.  See Hernandez -Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  As such, the Board finds that this opinion is inadequate for evaluation purposes.  

The examiner also opined that the Veteran's generalized anxiety disorder is more likely than not related to military service, in particular due to being under pressure to please his commander by doing things against his will.  However, the examiner did not provide a rationale as to why the Veteran's anxiety disorder is related to this incident in service.  Therefore, the Board also finds this opinion to be inadequate for evaluation purposes.    

There is no other evidence currently associated with the Veteran's VA claims folder that offers an opinion as to a possible causal relationship between the Veteran's acquired psychiatric disorder and his military service, or whether his acquired psychiatric disorder is aggravated by his service-connected disabilities.  In light of the foregoing, the Board is of the opinion that an additional medical opinion must be obtained which addresses whether the Veteran's acquired psychiatric disorder is related to military service or is alternatively aggravated by his cervical spine disability, lumbar spine disability, right and left upper and lower extremity numbness, and right and left hip disabilities.  

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. After the above development is completed, to the extent possible, refer the Veteran's claims folder to a VA medical professional with the appropriate level of expertise in order to determine the etiology of the Veteran's sleep apnea, left knee disability, and acquired psychiatric disorder.  The examiner must review the claims file and must note that review in the report.  If the selected examiners determine that an exam is required, only then should such examination be scheduled.

The examiner is asked to express an opinion as to the following:

a. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's sleep apnea is related to his military service, to include his wife's credible report of the Veteran having breathing difficulty while sleeping while in service.

b. Whether it is least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's 
sleep apnea is aggravated by his service-connected cervical and/or lumbar spine disabilities.  By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's sleep apnea found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the cervical and/or lumbar spine disabilities.  

c. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's left knee disability is related to his military service, to include his credible report of injuring his left knee from running and operating a helicopter.

d. Whether it is least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's 
left knee disability is aggravated by his service-connected cervical spine disability, lumbar spine disability, or right lower extremity numbness.  By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's left knee disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the cervical spine disability, lumbar spine disability, or right lower extremity numbness.  

e. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's acquired psychiatric disorder is related to his military service, to include his credible reports of being under pressure to please his commander by doing things against his will.  See also October 2013 VA examination tending to associate a current anxiety disorder to military service. 

f. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's acquired psychiatric disorder is due to or caused by his service-connected cervical spine disability, lumbar spine disability, right and left upper and lower extremity numbness, or right and left hip disabilities.

g. Whether it is least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's 
acquired psychiatric disorder is aggravated by his cervical spine disability, lumbar spine disability, right and left upper and lower extremity numbness, or right and left hip disabilities.  By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's acquired psychiatric disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the cervical spine disability, lumbar spine disability, right and left upper and lower extremity numbness, or right and left hip disabilities.  

The examiner should indicate in his/her report that the claims file was reviewed.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's competent and credible lay contentions must be considered and weighed in making the determination as to whether a nexus exists.  
   
3. When the development requested has been completed,             the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


